Application by petitioner pursuant to section 712 of the General Municipal Law to confirm report of Referees and for judgment (1) that the- proposed annexation of certain territory in the Town of Johnstown to the City of Gloversville is in the over-all public interest and (2) that the territory .be annexed without the necessity of calling a special election pursuant to section 713 of the General Municipal Law. Application granted, without costs. There is no opposition to petitioner’s application. We approve and confirm the Referees’ report, findings and conclusion and determine that the proposed annexation is in the over-all public interest. The territory here involved, being uninhabited, may be annexed without compliance with section 713 of the General Municipal Law. (See Matter of Common Council of City of Middletown v. Town Bd. of Town of Walilcill, 29 A D 2d 561.) Gibson, P. J., Herlihy, Reynolds, Aulisi and 'Staley, Jr., JJ., concur.